STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  August 1, 2017
              Plaintiff-Appellant,

v                                                                 No. 330880
                                                                  Kent Circuit Court
ANTONIO DIONCA LAY,                                               LC No. 15-002584-FC

              Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and METER, JJ.

PER CURIAM.

        A jury convicted defendant of assault with intent to rob while armed, MCL 750.89; felon
in possession of a firearm (felon-in-possession), MCL 750.224f; possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b; and assault with intent to do great
bodily harm less than murder (AWIGBH), MCL 750.84. The trial court sentenced defendant as
a third-offense habitual offender, MCL 769.11, to 8 to 20 years’ imprisonment for the AWIGBH
conviction, 35 to 90 years’ imprisonment for the assault with intent to rob while armed
conviction, 4 to 10 years’ imprisonment for the felon-in-possession conviction, and 2 years’
imprisonment, preceding the other sentences, for the felony-firearm conviction. Defendant
appeals his convictions as of right. We affirm.

        Late in the evening on November 7, 2014, the victim went to Gardella’s bar in downtown
Grand Rapids. While there, the victim approached a man, later identified as Tavis Miller, and
asked him if he had any cocaine to sell. Miller asked defendant, who said that he did have some
in a car.

        The victim left Gardella’s with Miller and defendant, and they walked over to the car in
question. When they got to the car, the victim sat in the backseat, Miller sat in the front
passenger seat, and defendant sat in the driver’s seat. The victim started counting his money.
Defendant asked Miller to open the glovebox and get him “the stuff.” Miller opened the
glovebox and saw a gun inside. Miller “froze” when he saw the gun. Defendant reached over to
the glovebox and grabbed the gun. Defendant pointed the gun at the victim’s face and demanded
that the victim hand over his money. The victim opened the car door to escape, and defendant
shot him. Defendant then drove off. The victim was able to identify Miller. After police
arrested Miller, he identified defendant.



                                              -1-
        At trial, over defendant’s objection, the court allowed in evidence of a prior assault that
defendant committed against his girlfriend’s mother, Patricia Bailey, using the same handgun
that he was purported to have used to shoot the victim in this case. The trial court stated,

       I think it is relevant evidence under MRE 401. Under MRE 403, and the
       balancing test, I don’t think it’s so prejudicial as to need to be excluded . . . . I
       think it’s part of their case in chief as to how they identify a gun, and that they’re
       left to their proofs with regards to that. So I will admit that.

        At trial, Bailey testified that early in 2014, defendant hit her over the head with a black
handgun. She stated that she would recognize the handgun again if she saw it. Bailey then
identified the gun admitted into evidence as the gun that defendant used to hit her.

        The prosecution also called Grand Rapids Police Detective Timothy DeVries as a
witness. Detective DeVries testified that he completed a course in investigative techniques for
modern telecommunications through the Department of Justice. He also testified that he had
training in cellular telephone analysis and in “call detail record” and cellular telephone tower
analysis. The trial court admitted Detective DeVries as an expert in the area of forensic cellular
telephone analysis.

       Detective DeVries testified that he received defendant’s cellular telephone records,
including a Call Detail Report (CDR), from defendant’s cellular telephone service provider. The
CDR included telephone numbers, times, and dates for incoming and outgoing telephone calls
and text messages, as well as the coordinates for which cellular towers handled the calls or texts.

       Detective DeVries testified that, due to his training, he was able to determine a cellular
telephone’s approximate location at the time a call or text was received or made. Detective
DeVries testified that every time a call is made, a cellular telephone “reaches out” to the closest
tower with the strongest signal, which is then recorded on the CDR.

       Detective DeVries testified that, by matching the outgoing calls on defendant’s CDR to a
number matching Miller’s cellular telephone number, he determined that defendant called Miller
at 11:02 p.m. on November 7, 2014. Detective DeVries also determined that Miller called
defendant’s cellular telephone number at 1:57 a.m. on November 8, 2014. Detective DeVries
determined that the tower defendant’s cellular telephone used to route calls during a particular
period was the closest tower to the area where the crime occurred, with the inference being that
defendant was in the area where the crime occurred, at the time it occurred.

        Miller also testified as a witness for the prosecution. He identified defendant as the
person who shot the victim. Miller testified that he was with defendant on the night of the
shooting. He corroborated the victim’s story about himself, the victim, and defendant getting
into the car that defendant was driving under the impression that defendant was selling cocaine
to the victim. Miller testified that defendant reached over and grabbed a gun from the glovebox,
pointed it at the victim, and demanded money. Miller testified that when the victim tried to flee
the car, defendant shot him. Miller identified the gun that was admitted into evidence as the gun
that defendant used to shoot the victim. He also testified that he saw defendant with that same
gun multiple times in the past.

                                                -2-
        During cross-examination and recross-examination, defense counsel elicited statements
from Miller that he initially lied to the police when giving his statement regarding this case.
Counsel also made it clear that Miller was testifying as a witness for the prosecution in return for
a substantial reduction in the charges against him, his sentence, and his bond.

        At the close of proofs, the trial court instructed the jury. As part of those instructions, the
trial court stated:

                You have heard testimony from a witness, Tavis Miller. That witness
       made made [sic] an agreement with the prosecutor about charges against him in
       exchange for his testimony at this trial. You are to consider this evidence only as
       it relates to his credibility, as it may tend to show the witness’ bias or self interest.

        Defendant first argues that he was denied his right to a fair trial when the court admitted
evidence of his prior felonious assault. We disagree. A trial court’s decision to admit evidence
is reviewed for an abuse of discretion, and a trial court abuses its discretion when it chooses an
outcome that is outside of the range of reasonable and principled outcomes. People v Yost, 278
Mich. App. 341, 353; 749 NW2d 753 (2008). “[I]t is necessarily an abuse of discretion to admit
evidence that is inadmissible as a matter of law.” Id. A trial court’s decision on a close
evidentiary question generally cannot be considered an abuse of discretion. People v Sabin, 463
Mich. 43, 67; 614 NW2d 888 (2000).

        Although defendant objected to the admission of Bailey’s testimony regarding
defendant’s previous assault with a handgun that appeared to be same as the one used in this case
on the ground that it was evidence of a prior bad act in violation of MRE 404(b), we find that the
evidence was “admissible evidence under MRE 401, without reference to MRE 404(b).” People
v Hall, 433 Mich. 573, 580; 447 NW2d 580 (1989). See also People v Vandervliet, 444 Mich. 52,
64; 508 NW2d 114 (1993), amended 445 Mich. 1205 (1994) (“if the proffered other acts evidence
is logically relevant, and does not involve the intermediate inference of character, Rule 404(b) is
not implicated”).

        MRE 401 defines relevant evidence as “evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.”

        Here, the prosecution sought to introduce “[e]vidence of . . . defendant’s possession of a
weapon of the kind used in the offense with which he is charged[.]” Hall, 433 Mich. at 580. It
sought to do so through Bailey’s testimony that defendant assaulted her using a handgun that
appeared to be the same gun used in the assault against the victim in this case. The purpose of
the testimony was to show defendant’s knowing possession and control of a handgun similar to
the one used in this case. The testimonial evidence of defendant’s possession of the handgun in
the assault against Bailey was relevant to make defendant’s identity as the gunman in this case
“more probable . . . than it would be without the evidence.” MRE 401. “The fact that
establishing defendant’s possession of the [handgun] also necessarily constitutes evidence of a
separate crime, wrong, or act [the assault against Bailey] does not alone bring the proof within
the compass of MRE 404 preclusion.” Hall, 433 Mich. at 583. Therefore, the trial court did not
abuse its discretion in admitting the evidence, because it was relevant under MRE 401 without

                                                 -3-
reference to 404(b). “Since we find this evidence to be admissible independently of MRE
404(b), we need not address the application of that rule to the facts before us.” Hall, 433 Mich. at
587.

        Defendant next argues that Detective DeVries’s expert testimony regarding the location
of defendant’s cellular telephone was inadmissible under MRE 702, and thus he was denied his
constitutional right to a fair trial. We disagree. Defendant did not object at trial to Detective
DeVries’s qualification as an expert witness or to his testimony, and therefore, his claim is
unpreserved. See People v Aldrich, 246 Mich. App. 101, 113; 631 NW2d 67 (2001).
Unpreserved claims of constitutional error are reviewed for plain error affecting the defendant’s
substantial rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). Plain error
requires showing that (1) error occurred, (2) the error was clear or obvious, and (3) the error
affected defendant’s substantial rights. People v Kimble, 470 Mich. 305, 312; 684 NW2d 669
(2004).

        Defendant claims that Detective DeVries’s testimony fails the Daubert factors, and
therefore, is unreliable and inadmissible. We disagree. In Daubert v Merrell Dow Pharms, Inc,
509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469 (1993), the United States Supreme Court outlined
a nonexhaustive list of factors that the trial courts could use to determine the reliability of
scientific expert testimony. Michigan has codified Daubert into its own rule of evidence, MRE
702. The purpose of the rule is to require trial judges to act as gatekeepers and exclude
unreliable expert testimony, in conformance with Daubert. See MRE 702, staff comments. The
court rule “incorporates the requirements” of Daubert. People v Unger, 278 Mich. App. 210, 217;
749 NW2d 272 (2008).

        MRE 702 requires that the court ensure that each aspect of an expert witness’s proffered
testimony is reliable. Chapin v A & L Parts, Inc, 274 Mich. App. 122, 126; 732 NW2d 578
(2007). MRE 702 states:

               If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied the
       principles and methods reliably to the facts of the case.


Here, Detective DeVries was qualified as an expert in forensic cellular telephone analysis.

        Regarding the first requirement of MRE 702, Detective DeVries’s testimony was based
on sufficient facts or data. Detective DeVries testified that he received defendant’s cellular
telephone records, including a CDR, from the cellular service provider that defendant used. The
CDR included phone numbers, dates, and times for incoming and outgoing phone calls and text
messages. It also included the coordinates for which cellular telephone towers handled the calls
or texts. These were sufficient facts and data.


                                                -4-
        Second, Detective DeVries’s testimony was the product of reliable principles and
methods. Detective DeVries testified that he completed a course in investigative techniques for
modern telecommunications through the Department of Justice. He also testified that he had
training in cellular telephone analysis and “call detail record” and cellular telephone tower
analysis. Detective DeVries testified that, due to his training, he is able to determine a cellular
telephone’s approximate location at the time a call or text is received or made by using the
coordinates of a cellular telephone tower. Detective DeVries testified that every time a call is
made, a cellular telephone “reaches out” to the closest tower with the strongest signal, which is
then recorded on the CDR.

        Defendant relies on a case from a foreign jurisdiction to support his argument that
Detective DeVries’s testimony was flawed; he cites United State v Reynolds, 626 Fed Appx 610,
615 (ED Mich, 2015),1 which states, “While cellphones are designed to connect to the tower with
the strongest signal, that tower might not actually be the closest because factors such as weather,
obstructions, and network traffic can cause a call to connect to a tower farther away.” Even if
this case were binding on us, Detective DeVries indicated that calls connect with the “closest
tower with the strongest signal . . . .” He also noted that at times of heavy cellular traffic, calls
can be bumped. As such, the jury heard Detective DeVries’s testimony in appropriate context
and no clear error is apparent.

       Finally, Detective DeVries applied the principles and methods reliably to the facts of the
case. Indeed, Detective DeVries used the coordinates provided on the CDR to determine which
towers defendant’s cellular telephone used to route calls around the time of the crimes.

       It was not plain error affecting defendant’s substantial rights for the trial court to admit
Detective DeVries’s testimony. Defendant was not denied his constitutional right to a fair trial.

        Defendant next argues that the trial court erred in failing to include in the jury
instructions the standard instructions regarding undisputed accomplice testimony. We disagree.
Defendant did not request that the trial court give the standard accomplice cautionary jury
instruction, nor did defendant object to the failure to give such an instruction. Therefore,
defendant did not preserve this issue for appellate review. An unpreserved claim that the trial
court failed to give a jury instruction is reviewed for plain error affecting defendant’s substantial
rights. People v Young, 472 Mich. 130, 135; 693 NW2d 801 (2005).

       Defendant claims that the trial court should have given jury instruction M Crim JI 5.6,
which states:

               (1) You should examine an accomplice’s testimony closely and be very
       careful about accepting it.




1
 We recognize that cases from foreign jurisdictions are not binding, but may be persuasive.
People v Campbell, 289 Mich. App. 533, 535; 798 NW2d 514 (2010).


                                                -5-
              (2) You may think about whether the accomplice’s testimony is supported
       by other evidence, because then it may be more reliable. However, there is
       nothing wrong with the prosecutor’s using an accomplice as a witness. You may
       convict the defendant based only on an accomplice’s testimony if you believe the
       testimony and it proves the defendant’s guilt beyond a reasonable doubt.

              (3) When you decide whether you believe an accomplice, consider the
       following:

              (a) Was the accomplice’s testimony falsely slanted to make the defendant
       seem guilty because of the accomplice’s own interests, biases, or for some other
       reason?

              (b) Has the accomplice been offered a reward or been promised anything
       that might lead [him / her] to give false testimony? [State what the evidence has
       shown. Enumerate or define reward.]

               (c) Has the accomplice been promised that [he / she] will not be
       prosecuted, or promised a lighter sentence or allowed to plead guilty to a less
       serious charge? If so, could this have influenced [his / her] testimony?

               [(d) Does the accomplice have a criminal record?]

              (4) In general, you should consider an accomplice’s testimony more
       cautiously than you would that of an ordinary witness. You should be sure you
       have examined it closely before you base a conviction on it.


          MCR 2.512(D)(2) states, “Pertinent portions of the instructions approved by
the . . . Committee on Model Criminal Jury Instructions . . . must be given in each action in
which jury instructions are given if (a) they are applicable, (b) they accurately state the
applicable law, and (c) they are requested by a party.” (Emphasis added.) Additionally, MCL
768.29 states, “The failure of the court to instruct on any point of law shall not be ground for
setting aside the verdict of the jury unless such instruction is requested by the accused.” Here,
neither party requested that the trial court give a cautionary instruction on accomplice testimony.
Therefore, the trial court was not required to give the instruction.

        Additionally, it was not error for the trial court to fail to instruct the jury on accomplice
testimony sua sponte. “[R]eversal [is] not required where the accomplice’s potential credibility
problems have been plainly presented to the jury by other means, such as through defense
counsel’s cross-examination of the alleged accomplice.” Young, 472 Mich. at 139. Here, defense
counsel demonstrated Miller’s potential credibility problems through cross-examination and
recross-examination. Through cross-examination and recross-examination, the jury was made
aware that Miller was an accomplice to the crime and that, due to his status and the benefits
offered to him by the prosecution, his testimony may not be credible.

       Further, while instructing the jury, the court stated,


                                                 -6-
                  You have heard testimony from a witness, Tavis Miller. That witness
         made made [sic] an agreement with the prosecutor about charges against him in
         exchange for his testimony at this trial. You are to consider this evidence only as
         it relates to his credibility, as it may tend to show the witness’ bias or self interest.


        Under all the circumstances, it was not an abuse of discretion, nor was it plain error
affecting defendant’s substantial rights, for the trial court to refrain from giving the standard jury
instruction on undisputed accomplice testimony.

        Even assuming that there was error, the error did not seriously affect the fairness,
integrity, or public reputation of the judicial proceedings. See Carines, 460 Mich. at 763-764.
Defense counsel vigorously cross-examined and recross-examined Miller. The examinations
revealed potential credibility issues, which the jury had the ability to take into consideration
while deliberating. Moreover, the trial court did generally instruct the jury regarding Miller’s
agreement to testify for the prosecution. No information was hidden or kept from the jury.
Therefore, any alleged error did not seriously affect the fairness, integrity, or public reputation of
the judicial proceedings.

       Defendant next argues that his trial counsel was ineffective for failing to request the
standard jury instruction on undisputed accomplice testimony and for failing to object to
Detective DeVries’s expert testimony regarding the location of defendant’s cellular telephone.
We disagree. Generally, a claim of ineffective assistance of counsel is a mixed question of fact
and constitutional law; this Court reviews the trial court’s findings of fact for clear error, and it
reviews questions of constitutional law de novo. People v Trakhtenberg, 493 Mich. 38, 47; 826
NW2d 136 (2012). Although defendant preserved the issue by raising it in this Court, because a
Ginther2 hearing was never held, review is limited to mistakes apparent on the record. See
People v Payne, 285 Mich. App. 181, 188; 774 NW2d 714 (2009).

        In order to obtain relief for ineffective assistance of counsel, a defendant must show that
counsel’ performance fell below an objective standard of reasonableness and that, but for
counsel’s error, a different result would have been reasonably probable. People v Russell, 297
Mich. App. 707, 715-716; 825 NW2d 623 (2012). The Court must analyze the issue with a strong
presumption that trial counsel’s conduct fell within the wide range of reasonable professional
assistance, and the standard requires that the defendant overcome the presumption that the
challenged action or inaction might be considered sound trial strategy. People v Leblanc, 465
Mich. 575, 578; 640 NW2d 246 (2002). “Failing to advance a meritless argument or raise a futile
objection does not constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich
App 192, 201; 793 NW2d 120 (2010).

        Defendant first argues that defense counsel was ineffective for failing to request a
standard jury instruction for an undisputed accomplice’s testimony, M Crim JI 5.6. The jury
instruction essentially informs the jury that it should be cautious in accepting the accomplice-


2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                   -7-
witness’s testimony, because the witness may not be credible due to his involvement in the case
and potential benefits promised to him in return for testifying. Here, however, defense counsel
cross-examined and recross-examined Miller. As discussed above, defense counsel essentially
attacked Miller’s credibility and suggested to the jury that, as an accomplice to the crime, and
due to the benefits he was promised in return for testifying, his testimony should not be believed.
Although it may have been better strategy to request the jury instruction, defendant has not
shown that defense counsel’s failure to do so fell below an objective standard of reasonableness.

        Even assuming that defense counsel’s failure to request the jury instruction was error, the
error was not prejudicial to defendant. As discussed above, defense counsel attacked Miller’s
credibility during cross-examination and recross-examination. Moreover, the trial court did give
the following instruction:

                You have heard testimony from a witness, Tavis Miller. That witness
       made made [sic] an agreement with the prosecutor about charges against him in
       exchange for his testimony at this trial. You are to consider this evidence only as
       it relates to his credibility, as it may tend to show the witness’ bias or self interest.


         The jury was aware of the potential credibility issues with Miller. It was aware that it
should consider Miller’s relationship to the crime, as well as the benefits he received in return for
his testimony, when determining his credibility. Despite this knowledge, it appears that the jury
still gave relatively strong weight to Miller’s testimony. Defendant has not shown that, had
defense counsel requested the additional jury instruction regarding accomplice testimony, the
jury would have given less weight to Miller’s testimony, and thus a different result would have
been reasonably probable.

        Defendant next argues that defense counsel’s behavior fell below an objective standard of
reasonableness because counsel did not object to Detective DeVries’s testimony regarding
defendant’s location based on CDR analysis. We disagree. Indeed, even if defense counsel had
objected to Detective DeVries’s testimony, the court would have done an analysis under MRE
702, and defendant has simply not adequately demonstrated that such an analysis would have
resulted in exclusion of the evidence. Therefore, defense counsel was not ineffective for failing
to object to Detective DeVries’s testimony.

       Defendant next argues that he was deprived of the effective assistance of counsel due to
counsel’s failure to move to exclude a surprise witness, Steve Schabel. We disagree.

       We do agree that counsel erred by not objecting to Schabel as a surprise witness. MCL
767.40a(3) states, “Not less than 30 days before the trial, the prosecuting attorney shall send to
the defendant or his or her attorney a list of the witnesses the prosecuting attorney intends to
produce at trial.” Here, the prosecution did provide defendant with a list of potential witnesses.
However, Schabel was not listed anywhere on that list. Therefore, counsel should have sought to
exclude Schabel as a witness pursuant to MCL 767.40a(3). However, we do not agree that,
absent counsel’s failure, a different result was reasonably probable. Defendant argues that
Schabel’s testimony was the only evidence connecting defendant to the gun. However, at trial,
Bailey testified that early in 2014 defendant hit her over the head with a black handgun. She

                                                 -8-
stated that she would recognize the handgun again if she saw it. Bailey then identified the gun
admitted into evidence as the gun that defendant used to hit her. Bailey, as a witness the
prosecution identified it might call at trial, provided an independent basis for connecting
defendant to the gun used to shoot the victim. Miller also connected defendant to the gun.
Therefore, defendant has not met his burden of showing that counsel’s error was prejudicial. See
Russell, 297 Mich. App. at 715-716. Accordingly, defendant was not denied the effective
assistance of counsel.

       Defendant next argues that he constructively deprived of his right to counsel due to trial
counsel’s alleged failure to investigate the case and subject the prosecution’s case to meaningful
adversarial testing. We disagree.

        When alleging ineffective assistance of counsel due to counsel’s unpreparedness, a
defendant must show prejudice resulting from the lack of preparation. People v Caballero, 184
Mich. App. 636, 640; 459 NW2d 80 (1990). The failure to interview witnesses does not alone
establish inadequate preparation. Id. at 642. “It must be shown that the failure resulted in
counsel’s ignorance of valuable evidence which would have substantially benefited the accused.”
Id. Certain circumstances, including a complete denial of counsel or an entire failure to subject
the prosecutor’s case to meaningful adversarial testing, are so likely to prejudice the defendant
that no showing of prejudice is required. United States v Cronic, 466 U.S. 648, 659; 104 S. Ct.
2039; 80 L. Ed. 2d 657 (1984); People v Frazier, 478 Mich. 231, 243; 733 NW2d 713 (2007).
However, “[t]he Cronic test applies when the attorney’s failure is complete, while the [standard]
test applies when counsel failed at specific points of the proceeding.” Frazier, 478 Mich. App. at
244.

        In this case, defendant alleges that counsel failed to subject the prosecution’s case to
meaningful adversarial testing. Defendant bases his allegation on the assertion that counsel
failed to investigate and interview witnesses at a point or points in time, specifically, before trial.
This does not amount to a complete failure in representation. Therefore, we find that counsel’s
performance should be reviewed under the typical standard.

        Defendant asserts that counsel was ineffective by failing to investigate the case and
interview witnesses. However, defendant has not provided any evidence to support his
assertions. Moreover, defendant has failed to assert that counsel’s alleged failing resulted in
counsel’s ignorance of any evidence.

       Counsel cross-examined almost every witness that the prosecution called. Counsel
pointed out inconsistencies in testimonies, impeached witnesses’ credibility, emphasized biases
and motivations, and highlighted flaws in police investigations. Defendant has not shown that
the outcome of the trial would have been different had counsel investigated or interviewed the
witnesses before trial. Accordingly, we hold that counsel’s alleged failure to investigate the case
and interview witnesses before trial did not deprive defendant of his Sixth Amendment right to
counsel or otherwise prejudice defendant.

       Defendant next argues that the trial court failed to instruct the jury that the prosecution
had to prove each element of the crimes beyond a reasonable doubt. We disagree. Defendant
did not object to the challenged instructions at trial, and in fact, agreed to the instructions as

                                                 -9-
given because his counsel stated, “No, Your Honor,” when asked if anything needed to be placed
on the record. Therefore, defendant has waived this issue. People v Carter, 462 Mich. 206, 214;
612 NW2d 144 (2000). Regardless, our review of the record reveals that the trial court’s later
instructions did properly convey to the jury that the prosecutor had to prove each of the elements
beyond a reasonable doubt.

        Defendant lastly argues that the trial court invaded the province of the jury and pierced
the veil of impartiality by ordering record confirmation of the witnesses’ in-court identification
of defendant. We disagree. In several instances, the trial court merely ordered that the record
should reflect a particular witness’s identification of defendant in court. Nothing in the court’s
conduct in this respect implicates judicial partiality. See People v Stevens, 498 Mich. 162, 168;
869 NW2d 233 (2015).

       Affirmed.



                                                            /s/ Jane E. Markey
                                                            /s/ William B. Murphy
                                                            /s/ Patrick M. Meter




                                              -10-